1     CHERYL C. ROUSE (State Bar No. 118313)
      NORMAN P. BAHLERT (State Bar No. 135693)
2     LAW OFFICES OF ROUSE & BAHLERT
      1246 18th Street
3     San Francisco, CA 94107
      Mailing Address:
4     1459 18th Street, #104
      San Francisco, CA 94107
5     Tel (415) 575-9444
      rblaw@ix.netcom.com
6
      Attorneys for Plaintiff
7     David Caulley, Personal Representative
      of the Estate of Harry E. Caulley
8
9                              UNITED STATES BANKRUPTCY COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                       OAKLAND DIVISION
12                                                      )   Case No.:     21-40597
13     In re                                            )
                                                        )   Chapter 7
14     CHRISTINA MARIE LaFAVE,                          )
                                                        )
15                        Debtor.                       )
                                                        )
16                                                      )
       DAVID CAULLEY, PERSONAL                          )   Adv.Pro.No.
17     REPRESENTATIVE OF THE ESTATE                     )
       OF HARRY E. CAULLEY,                             )   COMPLAINT TO DETERMINE
18                                                      )   THE NONDISCHARGEABLITY
                                                        )   OF DEBT UNDER 11 U.S.C. §523
19                        Plaintiff,                    )   (a)(2)(A) and 11 U.S.C. §523 (a)(4)
       v.                                               )
20                                                      )
       CHRISTINA MARIE LaFAVE,                          )
21                                                      )
                          Defendants                    )
22                                                      )

23             Plaintiff David Caulley, Personal Representative of the Estate of Harry E. Caulley,
24    hereby files this Complaint and alleges as follows:
25                   I.     JURISDICTION AND VENUE
26             1.    The Debtor filed her Voluntary Petition under Chapter 7 of the United States
27    Bankruptcy Code in the herein-above Court on or about April 28, 2021.
28             2.    This court has jurisdiction over this adversary proceeding under the provisions



     Complaint for Nondischargeability of Debt      1
 Case: 21-04030       Doc# 1    Filed: 07/26/21   Entered: 07/26/21 16:06:07     Page 1 of 7
1     of Title 28 U.S.C. §1334. This adversary proceeding is brought pursuant to 11 U.S.C.
2     §523(a)(2)(A), §523(a)(4) and Bankruptcy Rule 7001(6). This is a core proceeding pending
3     under 28 U.S.C. §157(b)(2)(I). This adversary proceeding relates to the case of In re Christina
4     Marie LaFave, Case No. 21-40597, Chapter 7, pending in the United States Bankruptcy Court
5     for the Northern District of California, Oakland Division.      Pursuant to Rule 7008 of the
6     Federal Rules of Bankruptcy Procedure, Plaintiff consents to entry of a final order or judgment
7     by the Bankruptcy Court.
8                   II.    PARTIES
9            3.     Plaintiff David Caulley is the Personal Representative of the Estate of Harry E.
10    Caulley. The Matter of the Estate of Harry E. Caulley is pending in the Circuit Court of
11    Florence County, state of Wisconsin, Case No. 2017 PR 2 (the “Probate Matter”).
12           4.     Defendant Christina Marie LaFave (“LaFave”) is the debtor herein.
13                  III.   FACTUAL ALLEGATIONS
14           5.     LaFave obtained a power of attorney with respect to the savings account of Harry
15    E. Caulley (“Harry”) that Harry maintained at the U.P. State Credit Union located in Escanaba,
16    Michigan. On November 9, 2016, acting under the power of attorney, LaFave closed that
17    savings account and the Credit Union issued a check to LaFave, endorsed as “Power of
18    Attorney, Christina LaFave” in the amount of $14,412.21. Harry died three days later on
19    November 12, 2016. At all times, these were funds which belonged to the Estate of Harry E.
20    Caulley (the “Estate”)   LaFave used the sum of $4,495 to pay for Harry’s funeral expenses
21    and retained the sum of $9,917.00.
22           6.     On or about February 2, 2017, LaFave filed for Informal Administration and
23    Consent to Serve as Personal Representative of the Estate, commencing the Probate Matter.
24    On the Waiver and Consent Form, filed on February 8, 2017, LaFave referenced a will dated
25    12/21/06. However, there was a later will dated April 21, 2011 executed by Harry, in which
26    the beneficiaries were the two sons of Harry. Plaintiff saw the will at or around the time that
27    it was executed. The original will was contained in a file in the file cabinet in Harry’s house.
28    Without the knowledge or consent of Plaintiff or the other beneficiaries, after Harry’s death,



     Complaint for Nondischargeability of Debt       2
 Case: 21-04030      Doc# 1    Filed: 07/26/21    Entered: 07/26/21 16:06:07     Page 2 of 7
1     LaFave emptied Harry’s house of all of its contents, including the file cabinet containing
2     Harry’s papers. Based upon this, Plaintiff believes that LaFave destroyed the 2011 will. On
3     or about February 22, 2017, Plaintiff contested LaFave being appointed as the Personal
4     Representative of the Estate and made a demand for formal proceedings to be instituted. The
5     Probate Matter designation was changed from Informal Administration to Formal
6     Administration. In addition, the 2006 will was contested and was not admitted to the Probate
7     Matter.
8            7.     At a hearing held in the Probate Matter on April 18, 2017, Plaintiff was appointed
9     by the court as the Personal Representative of the Estate.
10           8.     On January 24, 2019, an Order was entered by the court, based upon the
11    stipulation of LaFave, that stated that LaFave was “not a beneficiary of the estate in any way.”
12           9.     Despite repeated demands for an accounting and turnover of the $9,917.00
13    remaining in Estate funds in the possession of LaFave, LaFave refused to account for or return
14    the funds. In addition, after Harry’s death, LaFave emptied the contents of the Estate home
15    and took many valuable items of personal property. Plaintiff witnessed the sale of many of
16    these items on Ebay by LaFave. Despite Plaintiff’s repeated demands, LaFave failed to return
17    any of the items, nor did she return the proceeds from any items which she may have sold.
18    Plaintiff, upon information and belief, estimated the value of these items to be $10,000.
19           10.    Further, LaFave without the knowledge or consent of Plaintiff or the other
20    beneficiaries rented the Estate home to third parties and received $1,600 in rent, which LaFave
21    kept and did not turn over to the Estate.
22           11.    On May 21, 2019, Plaintiff filed a Petition to Order Return of Estate Assets
23    (“Petition”). Said Petition was made pursuant to Wisconsin Statute 879.61 which permits the
24    Personal Representative to petition the court when the Personal Representative suspects that
25    any person has stolen property of the estate. Said Petition requested that the court order LaFave
26    to appear before the court and to turn over the sums of (1) $9,917 from Harry’s bank account;
27    (2) $10,000 for the estate’s personal property; and (3) $1,600 for rent collected, for a total
28    amount of $21,517.00. Attached hereto as Exhibit “A” is a true and correct copy of said



     Complaint for Nondischargeability of Debt       3
 Case: 21-04030      Doc# 1    Filed: 07/26/21    Entered: 07/26/21 16:06:07      Page 3 of 7
1     Petition.
2            12.     An initial hearing on the Petition was held on June 18, 2019. LaFave appeared
3     through counsel, Devin C. Shanley. LaFave was ordered to provide the court and Plaintiff with
4     a detailed written response to the Petition within 20 days, setting forth her specific objections
5     to the amounts claimed in the Petition.
6            13.     LaFave failed to file any response. On August 29, 2019, Plaintiff filed a Motion
7     for Judgment, which requested that court order LaFave to turn over the sum of $21,517 to the
8     court within 30 days. Attached hereto as Exhibit “B” is a true and correct copy of said Motion.
9            14.     On September 6, 2019, an Order for Return of Estate Assets was filed. LaFave
10    was ordered to turn over the sum of $21,517 to Plaintiff within 30 days. Attached hereto as
11    Exhibit “C” is a true and correct copy of said Order.
12           15.     On October 14, 2019, Plaintiff executed an Affidavit which attested to LaFave’s
13    failure to pay the sum of $21,517 to Plaintiff, which Affidavit was submitted to the court.
14    Attached hereto as Exhibit “D” is a true and correct copy of said Affidavit.
15           16.     On November 13, 2019, the court entered Judgment in favor of the Estate and
16    against LaFave in the amount of $21,517. Attached hereto as Exhibit “E” is a true and correct
17    copy of said Judgment. The Judgment was not appealed. Per Wisconsin Statute 815.05(8),
18    interest on the Judgment has been accruing at the rate of 4.25% per annum since November 13,
19    2019. Therefore, as of July 26, 2021, interest has accrued to date in the amount of $1,549.47
20    and will continue to accrue at the per diem rate of $2.50.
21                                                  IV.
22                              FIRST CLAIM FOR RELIEF
23                 (FOR THE DETERMINATION OF NONDISCHARGEABILITY
                  OF DEBT UNDER 11 U.S.C. §523 (a) (2)(A) FOR ACTUAL FRAUD)
24
25           17.     Plaintiff hereby incorporates and realleges each and every allegation set forth in
26    paragraphs 1 through 16, inclusive, of this Complaint, as if each of those allegations were fully
27    restated and set forth hereinbelow.
28           18.     The United States Supreme Court decision in Husky International Electronics,


     Complaint for Nondischargeability of Debt        4
 Case: 21-04030       Doc# 1    Filed: 07/26/21   Entered: 07/26/21 16:06:07      Page 4 of 7
1     Inc. v. Daniel Lee Ritz, Jr., 136 S.Ct.1581, 1586 (2016), held that “(t)he term ‘actual fraud’ in
2     §523(a)(2)(A) encompasses forms of fraud, like fraudulent conveyance schemes, that can be
3     effected without a false representation.” Further, "Actual fraud" has two parts: actual and
4     fraud. The word "actual" has a simple meaning in the context of common-law fraud: It denotes
5     any fraud that "involv[es] moral turpitude or intentional wrong." Neal v. Clark, 95 U.S. 704,
6     709, 24 L.Ed. 586 (1878). "Actual" fraud stands in contrast to "implied" fraud or fraud "in
7     law," which describe acts of deception that "may exist without the imputation of bad faith or
8     immorality." Ibid. Thus, anything that counts as "fraud" and is done with wrongful intent is
9     "actual fraud." Id. at 1586.
10           19.    In this case, LaFave, using the vehicle of the Power of Attorney, knowingly and
11    with wrongful intent, closed Harry’s saving account and obtained the funds from that account,
12    keeping the sum of $9,917.00 for her own use. In addition, LaFave was never appointed as the
13    personal representative of the Estate and stipulated that she was not a beneficiary of the Estate.
14    Nonetheless, she emptied the Estate home of its contents, took the personal property of the
15    Estate, selling many items on Ebay, and rented the Estate home to third parties, keeping the
16    rent. Although represented by counsel and provided with an opportunity to dispute these
17    allegations by the court, she never disputed these matters nor returned the money or the items
18    to the Estate. These actions constitute actual fraud under 11 U.S.C. §523(a)(2)(A) and the
19    Husky decision.
20           WHEREFORE, Plaintiff prays for judgment against the defendant under 11 U.S.C.
21    §523(a)(2)(A).
22                                                   V.
23                          SECOND CLAIM FOR RELIEF
24              (FOR THE DETERMINATION OF NONDISCHARGEABILITY
                OF DEBT UNDER 11 U.S.C. §523 (a) (4) FOR EMBEZZLEMENT
25                                 AND LARCENY)
26
27           20.    Plaintiff hereby incorporates and realleges each and every allegation set forth in

28    paragraphs 1 through 19, inclusive, of this Complaint, as if each of those allegations were fully
      restated and set forth hereinbelow.

     Complaint for Nondischargeability of Debt        5
 Case: 21-04030      Doc# 1     Filed: 07/26/21    Entered: 07/26/21 16:06:07      Page 5 of 7
1            21.    LaFave was never appointed as the personal representative of the Estate and
2     stipulated that she was not a beneficiary of the Estate.
3            22.    LaFave obtained the funds from Harry’s savings account through use of a power
4     of attorney. The money on deposit in the savings account belonged to Harry and after his
5     death, three days later, to the Estate. LaFave has repeatedly failed to return or account for the
6     $9,917.00, which was fraudulently appropriated by LaFave for her own use. She failed to do
7     so despite the order of the Wisconsin probate court. Therefore, a finding of embezzlement
8     based upon these facts is appropriate.
9            23.    “Larceny is proven for § 523(a)(4) purposes if the debtor has wrongfully and with
10    fraudulent intent taken property from its owner. In re Nahabedian, 87 B.R. 214, 215
11    (S.D.Fla.1988); In re Hoffman, 70 B.R. 155, 161 (W.D.Ark.1986)” In re Rose, 934 F.2d 901,
12    903 (7th Cir. 1991) In this case, LaFave wrongfully and with fraudulent intent emptied the
13    Estate home of its contents, took the personal property of the Estate, selling many items on
14    Ebay, and rented the Estate home to third parties, keeping the rent.
15           24.    Although represented by counsel and provided with an opportunity to dispute
16    these allegations by the court, LaFave never disputed these matters nor returned the money or
17    the items to the Estate.
18           WHEREFORE, Plaintiff prays for judgment against defendant under 11 U.S.C.
19    §523(a)(4).
20           WHEREFORE, Plaintiff prays for judgment against defendant as hereinafter set forth:
21           On the First Claim for Relief Under 11 U.S.C. §523(a)(2)(A), as follows:
22           1      For determination that the Judgment entered against defendant on November 13,
23    2019 in the amount of $21,517.00, together with post-judgment interest at the rate of 4.25%
24    per annum pursuant to Wisconsin law, is nondischargeable under 11 U.S.C. §523(a)(2)(A);
25           2.     Or in the alternative, for judgment against defendant and in favor of plaintiff, and
26    that the judgment is nondischargeable under 11 U.S.C. §523(a)(2)(A); and
27           3.     For such other and further relief as the Court deems just and proper.
28



     Complaint for Nondischargeability of Debt       6
 Case: 21-04030      Doc# 1      Filed: 07/26/21   Entered: 07/26/21 16:06:07      Page 6 of 7
1           On the Second Claim for Relief Under 11 U.S.C. §523(a)(4), as follows:
2           1      For determination that the Judgment entered against defendant on November 13,
3     2019 in the amount of $21,517.00, together with post-judgment interest at the rate of 4.25%
4     per annum pursuant to Wisconsin law, is nondischargeable under 11 U.S.C. §523(a)(4);
5           2.     Or in the alternative, for judgment against defendant and in favor of plaintiff, and
6     that the judgment is nondischargeable under 11 U.S.C. §523(a)(4); and
7           3.     For such other and further relief as the Court deems just and proper.
8                                               Respectfully submitted,
9     Dated: July 26, 2021                      LAW OFFICES OF ROUSE & BAHLERT
10
                                                BY:     /s/ Cheryl C. Rouse
11                                                      CHERYL C. ROUSE
12                                                      Attorneys for Plaintiff
                                                        David Caulley, Personal Representative
13                                                      of the Estate of Harry E. Caulley
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Complaint for Nondischargeability of Debt      7
 Case: 21-04030     Doc# 1    Filed: 07/26/21    Entered: 07/26/21 16:06:07       Page 7 of 7
